USDC IN/ND case 3:20-cv-00301-DRL-MGG document 7 filed 07/07/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JAMES M. SHARP,

                         Plaintiff,

         v.                                                CAUSE NO. 3:20-CV-301-DRL-MGG

 M. BRABBS et al.,

                         Defendants.

                                        OPINION & ORDER

        James M. Sharp, a prisoner without a lawyer, filed a complaint against three prison officials. A

filing by an unrepresented party “is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under 28 U.S.C. § 1915A,

the court still must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief against

an immune defendant.

        Mr. Sharp alleges that, on February 17, 2020, he informed M. Brabbs, a caseworker at the

Miami Correctional Facility (MCF), of a “hit” that had been placed on his head because he had filed

a Prison Rape Elimination Act (PREA) report against another MCF staff member. Mr. Sharp was

specific in his description to Caseworker Brabbs—he included names, dates, and times of the potential

future attack. He asked Caseworker Brabbs to forward his concerns to Defendant Johnson, an

investigator for the Department of Internal Affairs at MCF, and to place him in protective custody.

Caseworker Brabbs promised that she would forward the information to Investigator Johnson, but

she refused to place him in protective custody or respond to his concerns in any other way. Mr. Sharp

alleges that Investigator Johnson was subsequently made aware of the threats against his life by
USDC IN/ND case 3:20-cv-00301-DRL-MGG document 7 filed 07/07/20 page 2 of 4


Caseworker Brabbs, but he failed to respond to Mr. Sharp’s repeated messages and failed to take any

other action.

        On February 24, 2020, at around 8:00 am, Mr. Sharp’s cell door was opened. According to

Mr. Sharp, this happened after line movement each morning to start the day. Because he was tired, he

used the intercom to ask Defendant Broomfield, a correctional officer at MCF, to close and isolate

his cell door so he could continue to sleep. About ten minutes later, his door opened and several

individuals entered his cell. He was beaten and knocked unconscious. He suffered severe facial trauma

and remained in the infirmary for fifteen days. He alleges that Officer Broomfield was negligent in

opening the door. Mr. Sharp has sued each defendant in their individual and official capacities for

monetary damages.

        The Eighth Amendment imposes a duty on prison officials “to take reasonable measures to

guarantee the safety of inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). “Because officials have

taken away virtually all of a prisoner’s ability to protect himself, the Constitution imposes on officials

the duty to protect those in their charge from harm from other prisoners.” Dale v. Poston, 548 F.3d

563, 569 (7th Cir. 2008) (citing Mayoral v. Sheahan, 245 F.3d 934, 938 (7th Cir. 2001)). “[T]o state a

section 1983 claim against prison officials for failure to protect, [a plaintiff] must establish: (1) that he

was incarcerated under conditions posing a substantial risk of serious harm and (2) that the defendants

acted with deliberate indifference to his health or safety.” Santiago v. Walls, 599 F.3d 749, 756 (7th Cir.

2010) (internal quotation marks and citation omitted). “Nonetheless, the fact that an inmate sought

and was denied protective custody is not dispositive of the fact that prison officials were therefore

deliberately indifferent to his safety.” Lewis v. Richards, 107 F.3d 549, 553 (7th Cir. 1997). Instead, the

plaintiff must establish that “the defendants had actual knowledge of an impending harm easily

preventable, so that a conscious, culpable refusal to prevent the harm can be inferred from the

defendant’s failure to prevent it.” Santiago, 599 F.3d at 756 (citation omitted).



                                                     2
USDC IN/ND case 3:20-cv-00301-DRL-MGG document 7 filed 07/07/20 page 3 of 4


        Here, although further factfinding may prove otherwise, Mr. Sharp has alleged facts from

which it can be plausibly inferred that both Caseworker Brabbs and Investigator Johnson had actual

knowledge of the impending attack that took place on February 24, 2020 yet did nothing to prevent

it. Therefore, he may proceed against them on Eighth Amendment claims in their individual capacities.

        The same cannot be said of the allegations against Officer Broomfield. Mr. Sharp doesn’t

plausibly allege that Officer Broomfield had prior knowledge of the attack or any awareness that Mr.

Sharp was in danger. Although he alleges that Officer Broomfield failed to follow the Warden’s policy

of keeping cell doors either all the way open or shut and that he negligently opened the door by which

the other offenders to attack him, these allegations do not state a claim. See McNeil v. Lane, 16 F.3d

123, 124 (7th Cir. 1994) (“Obduracy and wantonness rather than inadvertence or mere negligence

characterize conduct prohibited by the Eighth Amendment.”); see also Scott v. Edinburg, 346 F.3d 752,

760 (7th Cir. 2003) (“42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not violations

of state laws or, in this case, departmental regulations and police practices.”).

        Finally, Mr. Sharp names each defendant in his or her official capacity. However, “a suit against

a[n] official in his or her official capacity is not a suit against the official but rather is a suit against the

official’s office. As such, it is no different from a suit against the State itself.” Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 71 (1989) (internal citation omitted). The Eleventh Amendment precludes

monetary claims against a State and its agencies. Kashani v. Purdue University, 813 F.2d. 843, 845 (7th

Cir. 1987). Therefore, the official capacity claims against the defendants must be dismissed.

        For these reasons, the court:

        (1) DENIES the motion for court’s response (ECF 6) as moot;

        (2) GRANTS James M. Sharp leave to proceed against Caseworker M. Brabbs and Investigator

Johnson in their individual capacities for compensatory and punitive damages for allegedly failing to




                                                       3
USDC IN/ND case 3:20-cv-00301-DRL-MGG document 7 filed 07/07/20 page 4 of 4


protect him from attack by other inmates on February 24, 2020, in violation of the Eighth

Amendment;

       (3) DISMISSES Officer Broomfield;

       (4) DISMISSES all other claims;

       (5) DIRECTS the clerk to request a Waiver of Service from (and, if necessary, the United

States Marshals Service to serve process on) M. Brabbs and Investigator Johnson at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 1) pursuant to 28 U.S.C.

§ 1915(d);

       (6) ORDERS the Indiana Department of Correction to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment date, work location,

and last known home address of any defendant who does not waive service if they have such

information; and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), M. Brabbs and Investigator Johnson to

respond to the complaint, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R.

10-1(b), only to the claims for which James M. Sharp has been granted leave to proceed in this

screening order.

       SO ORDERED.

       July 7, 2020                                    s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  4
